Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to claims filed on 11/1/2018 and the IDS documents filed on 11/21/2018; 6/28/2019; 10/13/2020; 10/16/2020 and 10/21/2020. 
The following is the status of claims: claims 1-20 are currently pending for examination.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:

With respect to the independent claims 19, the claimed features in independent claim 19:

a recommender system for providing
recommended content in response to a user query, the system comprising a
processor and a memory, wherein the processor executes instructions stored in the
memory as part of or in conjunction with additional components to respond to the
user's query, the additional components comprising:

a content recommender component that, in execution on the computer system:
receives the query from the user over a network, the query comprising an
item of content;

identifies a corresponding item of content to the query in a corpus graph


determines a set of potential content recommendation for the user
according to an aggregated embedding vector associated with the
corresponding item of content in the corpus graph;

selects at least one content recommendation from the set of potential
content recommendations; and

provides the at least one content recommendation to the user; and
an embedding vector generator that, in execution:
accesses a target node of a corpus graph; and
determines an aggregated embedding vector relating to the target node,
comprising:

determining a relevant neighborhood of the target node within the
corpus graph through execution by a central processing unit (CPU); and
generating an aggregated embedding vector for the target node in view
of the relevant neighborhood of the target node through execution by a
graphic processing unit (GPU);

wherein the aggregated embedding vector comprises an embedding vector
of the target node concatenated with neighborhood embedding information for
the target node determined from the relevant neighborhood of the target node

and with respect to the independent claims 1 and 13, the claimed features in


“accessing a target node of a corpus graph;

determining an aggregated embedding vector relating to the target node,
comprising:

determining a relevant neighborhood of the target node within the corpus
graph through execution by a central processing unit (CPU); and

generating an aggregated embedding vector for the target node in view of
the relevant neighborhood of the target node through execution by a graphic
processing unit (GPU);

wherein the aggregated embedding vector comprises an embedding vector
of the target node concatenated with neighborhood embedding information for
the target node determined from the relevant neighborhood of the target node;

and

associating the aggregated embedding vector with the target node”

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.


Martinez-Canedo et al., US Pub No. 2019/0095806, teaches improved computer-implemented method for learning structural relationships between nodes of a graph includes generating
a knowledge graph comprising nodes representing a system and applying a graph-based convolutional neural network (GCNN) to the knowledge graph to generate feature vectors
describing structural relationships between the nodes where the GCNN comprises: (i) a graph feature compression layer configured to learn subgraphs representing embeddings of the nodes of the knowledge graph into a vector space, (ii) a neighbor nodes aggregation layer configured to derive neighbor node feature vectors for each subgraph and aggregate the neighbor node feature vectors with their corresponding subgraphs to yield aggregated subgraphs, and (iii)
a subgraph convolution layer configured to generate the feature vectors based on the aggregated subgraphs and functional groups of components included in the system may
then be identified based on the plurality of feature vectors; 
Cordova-Diba et al., US Patent No. 9,177,225, teaches an improved method for the generation of interactive content, where a representation of candidate object(s) in content of a digital media
asset are received, and for each of the candidate object( s ), feature (s) of the candidate object are compared to corresponding feature(s) of a plurality of reference objects to identify reference
object(s) that match the candidate object, where for each of the matched candidate object(s), a hotspot package is generated;
and
Aksu et al., US Pub. No. 2014/0354649, which teaches improved methods for large graph data in many application domains dynamically changes with vertices and edges inserted and deleted over time where the problem of identifying and maintaining densely connected regions in the graph thus becomes a challenge, with embodiments of the invention describe a method using a
k-core measure as a metric of dense connectivity over large, partitioned graph data stored in multiple computing servers in a cluster and the method describes steps to identify a k-core


however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 5/1/2019, with particular attention to paragraphs 0086-0088; and the examiner also found figures 2 and 5 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        4/30/2021